Citation Nr: 0022836	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-48 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for additional disability resulting from a 
penile implantation at a VA facility in October 1989.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had verified active military service from January 
1951 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The Board remanded this case back 
to the RO for further development, to include a search for 
records and the scheduling of a VA examination, in September 
1998.  The requested development has been accomplished by the 
RO in accord with the Board's remand, and the case has since 
been returned to the Board.  The Board also observes that, in 
its September 1998 decision, the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of a December 1988 VA bone 
scan was denied.  

At the time of the September 1998 decision and remand, the 
veteran was represented by a veterans' service organization.  
However, he terminated such representation in a letter 
received by the Board in January 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is not shown to have additional disability as 
a result of the October 1989 implantation of a penile 
prosthesis at a VA facility.



CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability resulting from a 
penile implantation performed at a VA facility in October 
1989 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also observes that all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO, and no further 
assistance to the veteran is necessary in order to fulfill 
the VA's duty to assist him in the development of facts 
pertinent to his claim.  Id.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, as here, 
a claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 513 U.S. 
115 (1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

In this case, the veteran has described multiple symptoms 
that have occurred subsequent to his 1989 penile implant.  
During his December 1995 RO hearing and his March 1998 
hearing before the undersigned member of the Board, he 
reported silicone poisoning with joint pain, low grade fever, 
and hair loss.  The veteran has also submitted photocopies of 
treatises and videocassettes of television programming 
pertaining to his claimed disability, although this evidence 
does not contain medical information specific to his case.

The Board has reviewed the veteran's entire claims file and 
observes that, in October 1989, he was admitted to a VA 
hospital with complaints of a 12 to 15 year history of 
impotence, with a gradual loss of erection.  During this 
hospitalization, the veteran was fitted with a Small-Carrion 
penile prosthesis.  The report of this surgical procedure 
indicates that the veteran tolerated the procedure well, with 
an estimated blood loss of less than 25 cubic centimeters.  
The discharge report indicates that there were no 
complications from the surgery.  The veteran had a Foley 
indwelling for 24 hours, which was removed, and he was then 
voiding without difficulty.  His dressing remained intact for 
48 hours and was removed on the second postoperative day.  
Also, his incision was noted to be intact, with minimal edema 
or erythema.  While he had a low-grade fever for the first 
twelve hours following the surgery, this subsequently 
subsided.

In September 1991, the veteran was seen at a VA facility with 
complaints of problems with his penile prosthesis.  He was 
assured by the treating physician that no such adverse 
reactions were generally known.

In July and August of 1992, the veteran was treated at 
Virginia Commonwealth University in Richmond, Virginia for 
questions about "silicon related arthralgias etc. from 
prosthesis."  The treating physician recommended x-rays but 
did not comment on the actual existence of the veteran's 
reported problems.  

Also, in August 1992, the veteran was seen at a VA facility 
with complaints of problems with his penile implant.  A 
diagnosis of rule out a penile prosthesis questionably 
causing problems was rendered.

The veteran underwent a VA general medical examination in May 
1994, during which he complained of joint pain that began 
five months following the insertion of his penile prosthesis.  
Upon examination, the penis implant was in place but was 
noted to be "not working well."  The examiner rendered a 
diagnosis of arthritis of multiple joints, cause 
undetermined, and offered no further diagnosis regarding the 
penile implant.

The claims file also includes two letters from Douglas R. 
Shanklin, M.D., F.R.S.M., who had communicated with the 
veteran about his claim.  In a November 1995 letter, Dr. 
Shanklin indicated that the veteran could undergo a test 
which demonstrates when individuals with silicone devices 
have developed an autoimmune disorder.  In October 1996, Dr. 
Shanklin stated that he had reviewed the veteran's test 
results.  First, Dr. Shanklin noted that the veteran's T cell 
silicone stimulation index of 71 was slightly lower than 
those typically seen from others with penile and testicular 
implants; the overall average was between 95 and 100.  Dr. 
Shanklin cautioned that these results could not be treated in 
a direct comparative way, as they were somewhat dependent on 
the history of the device, how long the device had been in 
place, and whether it was the original device.  Additionally, 
Dr. Shanklin indicated that Anablot testing showed that a 
total of 16 autoantibody peptides were found and that this 
was a very high number; this number did not take the pattern 
of so-called classical autoimmune disease but did "fit very 
well what we have come to expect in siliconosis."  Overall, 
Dr. Shanklin found that these results were very strongly 
indicative of the veteran's device producing both local and 
systemic disease and discussed the possibility of explanting 
the veteran's penile device.

A VA treatment record dated in August 1996 indicates that the 
veteran requested the removal of his old penile prosthesis, 
but he refused an examination.

Following the Board's September 1998 remand, the veteran was 
scheduled for a VA examination in conjunction with his claim 
in July 1999.  The purpose of this examination was to obtain 
further information on the etiology of the veteran's claimed 
symptomatology and to determine its relationship, if any, 
with his October 1989 penile surgery.  However, he failed to 
report for that examination and provided no explanation for 
his failure to appear, even after the issuance of an October 
1999 Supplemental Statement of the Case that contained a 
reference to his failure to appear for the scheduled 
examination.

In this case, the veteran's contentions are supported by Dr. 
Shanklin's October 1996 statement insofar as this statement 
contains a description of test results consistent with local 
and systemic disease as a result of a penile prosthesis.  
However, Dr. Shanklin also indicated that the significance of 
the test results depended on a number of additional questions 
including: the history of the device, how long the device had 
been in place, and whether the device was the original.  
While the Board observes that there is no evidence of record 
suggesting that the veteran's current penile implant is not, 
in fact, the original prosthesis that was surgically placed 
at a VA facility in 1989, the effects of the history of the 
device and the effects of the length of time that it has been 
in place were additional questions raised by Dr. Shanklin, 
but which were not the subject of further commentary from 
him.  As such, Dr. Shanklin's opinion, while rendering the 
veteran's claim plausible and capable of substantiation, does 
not constitute, in and of itself, definitive evidence linking 
the veteran's complaints of current disability back to the 
VA's October 1989 placement of the penile implant.

Because of the questions raised in Dr. Shanklin's opinion, 
however, the Board remanded this case back to the RO in 
September 1998 for a new VA examination for a further 
determination of the etiology of the veteran's current 
disorders and, specifically, whether such disorders were 
etiologically related to the implantation of a penile 
prosthesis by the VA in October 1989.  The veteran was 
scheduled for such an examination in July 1999 but failed to 
report for that examination and provided no explanation for 
his failure to report.  In this regard, the Board notes that 
the VA's duty to assist the veteran with the development of 
facts pertaining to his claim, under 38 U.S.C.A. § 5107(a) 
(West 1991), is not a one-way street.  If a veteran seeks 
help in developing a claim, he cannot passively wait for it 
in those circumstances where he may or should be able to 
assist in providing putative evidence, such as appearing for 
a VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Accordingly, in light of the veteran's failure to respond to 
the VA's efforts to assist him with the factual development 
of his claim, the determination of his claim must be based 
solely on the evidence presently of record.  In this case, 
the Board finds that Dr. Shanklin's October 1996 opinion is 
sufficiently favorable to render the veteran's claim 
plausible and, thus, well grounded but not sufficiently 
definite, given his further comment that the results were 
dependent on additional questions concerning the effect of 
the history of the penile prosthesis and the effect of the 
length of time that it has been in place.  We recognize that 
Dr. Shanklin raised the possibility of disability as a result 
of the implant, but did not actually diagnosis the presence 
of additional disability as a result of the penile implant.  
Indeed, the purpose of the Board's remand was to have the 
veteran examined to determine whether he had additional 
disability as a result of the implant.  His failure to 
cooperate with the examination request leaves that essential 
question unanswered.  As such, the record as it currently 
stands does not demonstrate that the veteran currently has 
additional disability as a result of the penile implant 
performed by the VA.  Therefore, the Board is not able to 
conclude that it is at least as likely as not that the 
veteran incurred additional disability as a result of the 
October 1989 penile prosthesis implantation by the VA.  As 
such, the Board finds that the medical evidence of record 
does not support his claim for compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for such disability.

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, described above.  However, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional disability as a result of his October 1989 penile 
implantation, which was performed at a VA medical facility.  
Therefore, the claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for this disability 
must be denied.  In reaching this conclusion, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application in the present case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1999).



ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for additional disability 
resulting from a penile implantation performed at a VA 
facility in October 1989 is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

